       Case 2:16-cr-00185-MCE Document 62 Filed 04/17/20 Page 1 of 1


 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   HANNAH R. LABAREE, SBN 294338
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, Third Floor
 4   Sacramento, CA 95814
     T: (916) 498-5700
 5   F: (916) 498-5710

 6   Attorneys for Defendant
     JOSIAH HERENA
 7
 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA, )             Case No. 2:16-cr-185 MCE
11                             )
               Plaintiff,      )             ORDER AUTHORIZING DEFENDANT TO
12                             )             APPEAR TELEPHONICALLY OR BY
                  vs.          )             VIDEOTELECONFERENCE FOR
13                             )             DISPOSITIONAL HEARING PURSUANT TO
           JOSIAH HERENA,      )             CARES ACT AND GENERAL ORDER 614
14                             )
              Defendant.       )
15                             )

16          IT IS SO ORDERED, pursuant to the CARES Act at section 15002(b) and General Order
17   614, that Mr. Josiah Herena’s personal appearance at the Dispositional Hearing set for May 7,
18   2020, be made by telephonic or videoteleconference in lieu of physical appearance.
19          IT IS SO ORDERED.
20   Dated: April 17, 2020
21
22
23
24
25
26
27
28
                                                   -1-
